DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-20 and 22, drawn to a sanitizing system comprising a winding device.
Group II, claim(s) 25-38, drawn to a sanitizing system comprising a track.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a system for sanitizing a laundry sling that is moveable along one or more support rails, the system comprising a housing and a sanitizing lamp wherein in operation the sanitizing lamp is caused to move to protrude from the housing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Childress et al. (US Patent Application Publication 20180064833. Childress et al. discloses a sanitizing system (100) (Fig. 1, sheet 1 of 10) comprising a housing (124) and a sanitizing lamp (116) (para. 40, 43) wherein in operation .
During a telephone conversation with Bradley Taub on 6/30/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 25-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport mechanism coupled to the inner track such that the transport mechanism is moveable relative to the inner track between a first position and a second position” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US Patent Application Publication 2018/0064833) in view of Stibich et al. (US Patent Application Publication 2013/0330235).
Regarding claim 25, Childress et al. discloses a system (100) for sanitizing objects (para. 38-39) (Fig. 1, sheet 1 of 10), the system comprising:
an outer housing (124) having a left portion (see leftmost wall when viewed from the vantage of Fig. 1, including aperture 126) and a right portion (see rightmost wall when viewed from the vantage of Fig. 1, opposite the wall including aperture 126) (para. 43); 
a housing (117) moveable between a first position (called stowed position) and a second position (called deployed position) (therefore the housing 117 meets the limitation of the claimed transport mechanism and will hereinafter be referred to as such) (para. 40-42, 60-61) (Figs. 1, 3-4);
a sanitizing lamp (118) (para. 36, 40) coupled to the transport mechanism (117) such that movement of the transport mechanism from the first position to the second position causes a corresponding movement of the sanitizing lamp (para. 40-43) (Figs. 1, 5, 8); and
an actuator (120) coupled to the transport mechanism (117) (para. 41-42) (Fig. 1), the actuator being configured to cause the transport mechanism to move from the first position to the second position such that at least a portion of the sanitizing lamp protrudes from the left portion of the outer housing through an aperture (126) (para. 40-45, 60-61) (Figs. 1, 3-4, 8). 

Childress et al. is silent as to the system comprising an inner track coupled to the outer housing, the inner track coupled to the transport mechanism such that the transport mechanism is moveable relative to the inner track between the first and second positions, the actuator coupled to the inner track.
	Stibich et al. discloses an apparatus (100) (Fig. 4, sheet 3 of 7) comprising a housing (102) and a lamp assembly comprising a lamp (104) and a base (114) for supporting the lamp (para. 92), the lamp configured to emit germicidal radiation (Abstract, para. 46). In operation, the lamp assembly moves from a first position wherein the lamp assembly is within the housing to a second position wherein the lamp assembly protrudes from the housing (para. 97) (Fig. 4). Stibich et al. discloses wherein this movement is achieved via fixed rails along which the lamp assembly moves (reads on a track) (para. 97).

As to the recitation of the system being for sanitizing a laundry sling that is moveable along one or more support rails wherein the sanitizing lamp protrudes from the lower portion of the housing to be positioned within the laundry sling, this is a recitation of intended use of the system and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Childress et al. in view of Stibich et al. teaches every positively recited structural element of claim 1, and the prior art system is fully capable of operating in the manner claimed, because a user could place a laundry sling moveable along one or more support rails adjacent to the sanitizing lamp, such that when the sanitizing lamp protrudes from the outer housing, it is positioned within the laundry sling.
Regarding claim 26, Childress et al. discloses wherein the sanitizing lamp is configured to emit a sanitizing wavelength of light (e.g., in the far UV range) (para. 3, 40) that sterilizes a component in proximity to the lamp (para. 35, 39). As discussed above, the lamp is fully capable of being positioned within a laundry sling, and therefore is fully capable of substantially sterilizing an interior surface of the laundry sling. 

Regarding claim 33, Childress et al. discloses wherein the sanitizing lamp (118) includes a proximal end coupled to the transport mechanism (117) and a distal end opposite the proximal end (Figs. 1, 5-7) such that responsive to the transport mechanism being in the second position, the distal end is outside of the outer housing and facing an object to be sanitized (para. 38, 65) (Fig. 8).
As to the limitation of wherein the laundry sling includes a body portion and a support ring, the body portion having an upper opening and a closed bottom, claim 25, from which claim 33 depends, does not positively recite that the system comprises the laundry sling. Rather, the laundry sling is recited in the preamble as a recitation of intended use of the system. Therefore, limitations regarding structure of the laundry sling do not introduce a patentable limitation over Childress et al. It is noted that the system taught by the prior art combination is fully capable of operating such that the distal end of the sanitizing lamp is positioned within a body portion of a laundry sling at a predetermined distance from a closed bottom, as a user could position a laundry sling relative to the sanitizing lamp in such a manner when the lamp is in the second position.
Regarding claim 34, limitations regarding the predetermined distance are a recitation of intended use of the claimed system, as discussed above. The system taught by the prior art combination is fully capable of operating in the manner claimed, as a user could adjust the positioning of a laundry sling with respect to the sanitizing lamp when the lamp is in the second position.
Regarding claim 35, the rejection of claim 34, above, forms the basis of the rejection of claim 34. 


s 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US Patent Application Publication 2018/0064833) in view of Stibich et al. (US Patent Application Publication 2013/0330235) as evidenced by Navy Environmental Health Center (Ultraviolet Radiation Guide).
Regarding claim 27, Childress et al. discloses wherein the sanitizing lamp emits light in the far UV range, as set forth above. Navy Environmental Health Center provides evidence that far UV light has a wavelength of 180-280nm (p. 4). Therefore, the emitted light disclosed by Childress et al. is necessarily in the range of 180-280 nm.
Childress et al. does not expressly teach wherein the wavelength of light emitted from the sanitizing lamp is between about 180 nm and about 260 nm.
Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to select emitted light of about 180 to about 260 nm, as Childress et al. discloses that light in an overlapping wavelength range is effective for sterilization of objects. 
Regarding claim 28, Childress et al. discloses wherein the sanitizing lamp emits light in the far UV range, as set forth above. Navy Environmental Health Center provides evidence that far UV light has a wavelength of 180-280nm (p. 4). Therefore, the emitted light disclosed by Childress et al. is necessarily in the range of 180-280 nm.
Childress et al. does not expressly teach wherein the wavelength of light emitted from the sanitizing lamp is between about 180 nm and about 190 nm and is configured to produce a volume of ozone gas to aid in substantially sanitizing the interior of the laundry sling.
However, Stibich et al. discloses that ozone is generated as a product of lamps generating UV light having a wavelength less than 240 nm (para. 66), and further discloses that it is beneficial to generate ozone as it is an effective germicidal agent.

Regarding claim 29, Childress et al. is silent as to the system comprising a fan coupled to the upper portion of the outer housing, the fan being configured to move air adjacent to the sanitizing lamp, thereby causing the air and the volume of ozone gas produced by the sanitizing wavelength of light to mix within the laundry sling to aid in substantially sanitizing the interior surface of the laundry sling.
However, Stibich et al. discloses that the apparatus (100) discussed above includes a fan (108) within the housing (102) (e.g., when the lamp assembly is retracted within the housing 102) (para. 92, 97) (Fig. 1), the fan configured to generate a forced air cooling effect (para. 92).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the outer housing disclosed by Childress et al. to comprise a fan, as Stibich et al. discloses that it was known in the art to provide a fan to provide forced air cooling in an analogous apparatus, and the skilled artisan would have been motivated to provide a mechanism to prevent the lamp from overheating. It would have been obvious to the skilled artisan to couple the fan to the upper portion of the housing (opposite the lower portion of the housing through which the lamp protrudes in the second position, see rejection of claim 1), in order to prevent the fan from blocking the movement progress of the lamp. As to the limitation of the fan being configured to move air adjacent to the sanitizing lamp, thereby causing the air and the volume of ozone gas produced by the . 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US Patent Application Publication 20180064833) in view of Stibich et al. (US Patent Application Publication 2013/0330235) as applied to claim 25, and in further view of Marchesini et al. (US Patent Application Publication 2015/0248945).
Regarding claim 30, Childress et al. in view of Stibich et al. teaches the transport mechanism moveable relative to the inner track so as to move the sanitizing lamp, as set forth above.
The prior art combination is silent as to the transport mechanism including a support member, a first pair of opposing wheels coupled to the support member via a first support bracket, and a second pair of opposing wheels coupled to the support member via a second support bracket.
Marchesini et al. discloses an apparatus configured to move a radiation emitter with respect to a target in need of the emitted radiation (para. 9-11, 28) (Figs. 1-4, sheets 1-3 of 7) comprising a track (15) and a support slider (16) coupled to the track (15) (para. 33), wherein the support slider (16) is also coupled to the radiation emitter (11) (para. 33). The support slider (16) is movable relative to the track such that movement of the support slider (16) causes a corresponding movement of the radiation emitter (para. 28, 33). Therefore, the support slider (16) disclosed by Marchesini et al. is analogous to the transport mechanism. Marchesini et al. discloses wherein the support slider (16) comprises a support member (comprising 18) (para. 35), a first pair of opposing wheels (17) coupled to the support member via a first support bracket (para. 34) (Figs. 4-5), and a second pair of opposing wheels coupled 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by Childress et al. in view of Stibich et al. such that the transport mechanism comprises a support member and wheels as claimed, as Marchesini et al. discloses that it was known in the art to use such a configuration as a transport mechanism for transporting a light emitter along a track, and the skilled artisan would have been motivated to select a transport mechanism recognized in the art to allow traversal across a track for the purpose of moving a light source. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Childress et al. (US Patent Application Publication 20180064833) in view of Stibich et al. (US Patent Application Publication 2013/0330235) and Marchesini et al. (US Patent Application Publication 2015/0248945) as applied to claim 30, and in further view of LeBlanc et al. (US Patent Application Publication 2013/0039807).
Regarding claim 31, Childress et al. in view of Stibich et al. and Marchesini et al. teaches the first and second pair of opposing wheels configured to move along the inner track, as set forth above.
The prior art combination is silent as to the each of the first and second pair of wheels including a tongue protruding form an outer surface thereof and configured to engage corresponding grooves of the inner track to aid in coupling the transport mechanism to the inner track.
LeBlanc et al. discloses a sterilization apparatus (10) comprising a housing (12), an inner track (called rail), and a transport mechanism (18) comprising a plurality of rollers configured to roll along the inner track such that the transport mechanism may travel through the housing (para. 37-38, 54-55) (Figs. 1 and 17-20, sheets 1 and 20-23 of 23). LeBlanc et al. discloses wherein a roller may have a male v-
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the wheels taught by Childress et al. in view of Stibich et al. and Marchesini et al. to include a v-shaped protrusion (reads on a tongue) protruding from an outer surface thereof, the tongue being configured to engage corresponding grooves of the inner track to aid in coupling the transport mechanism to the inner track, as LeBlanc et al. discloses that it was known in the art to use such a mechanism to engage a roller to a track to prevent lateral movement of a transport mechanism, and the skilled artisan would have been motivated to stabilize the transport mechanism to prevent it from becoming dislodged from the outer housing during movement. 

Allowable Subject Matter
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 36 defines that the system comprises a stopper coupled to one of the one or more support rails upon which a laundry sling is moveable, the stopper configured to inhibit movement of the laundry sling along the one or more support rails. Childress et al. provides the closest prior art, as set forth above. However, Childress et al. does not contemplate sanitizing a laundry sling moving along one or more support rails, and therefore it would not be obvious to modify the system disclosed by Childress et al. to comprise a stopper coupled to one or the one or more support rails. Claims 37-38 depend on claim 36. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fudakowski et al. (WO 2011055140 A1) is directed to an apparatus comprising a UV light source retractable into and out of a housing.
Kim et al. (US Patent Application Publication 2019/0321502) is directed to a cabinet wherein laundry can be received, the cabinet comprising a UV light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799